Johnson, J.
In this caso I am of opinion, that mil tiel record, is not the proper plea to an action of debt, on a judgment, in ano. ther State. Doug. 1. Upon the usual replication, habetur tale. *114recordum, the original record ought .to be inspected; but this is-impossible. An exemplification of our own judgments is not evi. dence in such cases, and therefore an exemplification of the judgment of a sister State, certainly ought not to be. The plaintiffs would have all the benefit intended to be secured by the constitution, by giving an exemplification in evidence, under the plea of nil debet. If the court should go the extent contended for by the defendant, the next step would be to decide that a sci.fa. ot a judgment in a sister State, might be maintained in this State.